Citation Nr: 0740982	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to nonservice connected pension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1969 to January 1972.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Portland Regional Office (RO) of the 
Department of Veterans Affairs (VA).  On his September 2005 
Form 9, the veteran requested a Board hearing.  In August 
2006 correspondence, the veteran requested to reschedule his 
September 2006 Travel Board hearing.  The hearing was 
rescheduled for January 2007, in which the veteran failed to 
report and good cause has not been shown. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that the veteran has been 
(and may again be) a homeless veteran.  In such cases, VA has 
heightened responsibilities.

In September 2003, the veteran submitted a claim for pension.  
Subject to income limitations, improved pension is payable to 
veterans of a period of war because of nonservice-connected 
disability or age. 38 U.S.C.A. §§ 1513(a), 1521(a) (West 
2002); 38 C.F.R. § 3.3(a)(3) (2007).  DD-214 shows that the 
veteran has the requisite 90 days or more of wartime service 
during the Vietnam era. See 38 C.F.R. § 3.3(a)(3)(i).  
However, because he is not age 65 or older, it must be shown 
that he is permanently and totally disabled from nonservice- 
connected disability not due to his own willful misconduct. 
38 C.F.R. § 3.3(a)(3)(vi).

September 2003 VA treatment records indicated that the 
veteran lacked the skills to return into the work force and 
that his addiction affected his ability to maintain jobs.  
However, a February 2004 record indicated that the physical 
capacity evaluation as well as other reports created by White 
City VAMC would be a barrier for the veteran to obtain 
competitive full time employment.  A VA examination was 
provided in March 2004; however, the examiner did not address 
the effect each disability had on the veteran's capacity for 
gainful employment.   As the March 2004 VA examination is 
more than three years old, a more contemporaneous examination 
should be provided that includes an opinion assessing the 
extent to which the combined effects of the veteran's 
disabilities (excluding the effects of substance abuse or any 
other disability considered to be due to willful misconduct), 
have impacted the veteran's ability to work.  A medical 
assessment as to the severity of each of these disabilities 
would be helpful in the RO or AMC's evaluation of all 
pertinent disabilities in determining the veteran's 
entitlement to a permanent and total rating for pension 
purposes.  

VA medical records reveal a medical history of alcohol abuse 
and abuse of controlled substances.  As noted above, 
disability of misconduct origin may not be considered in a 
claim for pension benefits.  Willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death. 38 C.F.R. 
§ 3.1(n).

A February 2004 treatment record from White City VAMC noted 
that the veteran had formally applied for Social Security 
Administration (SSA) disability benefits in December 2003.  
For these purposes, the veteran is considered to be 
permanently and totally disabled if he is disabled as 
determined by the Commissioner of Social Security for 
purposes of any benefits administered by the Commissioner.  
38 U.S.C.A. § 1502(a)(2) (West 2002); 38 C.F.R. § 
3.3(a)(3)(vi)(B)(2).  Review of the record revealed that 
there were no records from the SSA presently in the claims 
file.  As the present pension claim may turn on the results 
of the veteran's pending SSA claim, SSA records must be 
requested and associated with the claims file.  Although a 
March 2004 SSA inquiry indicated that no Title II or Title 
XVI data was found, multiple requests may be necessary if SSA 
has yet to issue a final decision on the matter.

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO/AMC should request VA clinical records pertaining to 
the veteran that are dated from March 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request copies of 
the appeals decision and the medical 
reports upon which the veteran's Social 
Security disability benefits are based.  
If a final decision has not yet been 
issued, SSA should be asked to forward 
such a decision as soon as it becomes 
available. The veteran may wish to help 
expedite this action by informing VA of 
any decision he has received or may yet 
receive.  The originating agency should 
take steps to ensure that the SSA decision 
with associated records is made a part of 
the claims file before the case is re- 
adjudicated.

2.  Obtain VA medical treatment records 
pertaining to the veteran that are dated 
from March 2004 to the present. The RO/AMC 
should also attempt to obtain any 
additional evidence, including any VA or 
non-VA treatment records that the veteran 
identifies as relevant during the course 
of the remand.

3.  After all records and/or responses 
received have been associated with the 
claims file, or the time period for the 
veteran's response has expired, the RO/AMC 
should arrange for the veteran to undergo 
a general medical examination, by a 
physician, for his various disabilities.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, to include a copy of 
this REMAND, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.

The examiner should examine the veteran 
for all current disabilities.  After 
examination and review of the record, the 
examiner should (a) provide an assessment 
of the severity of any physical and 
psychological disabilities; and (b) offer 
an opinion, consistent with sound medical 
principles, as to whether, excluding any 
impairment due to any willful misconduct 
(such as alcohol or drug abuse), a 
disability or the combined effects of the 
veteran's disabilities render him 
permanently and totally disabled.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  Then, the RO/AMC should readjudicate 
the veteran's claim of entitlement to 
nonservice-connected pension benefits.  If 
the determination of this claim remains 
unfavorable to the veteran, the RO/AMC 
must issue a supplemental statement of the 
case and provide him and his 
representative a reasonable period of time 
to respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

